Citation Nr: 1719184	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  11-21 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a skin disability, to include as due to herbicide exposure.

2. Entitlement to service connection for malignant melanoma, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Army from February 1966 to November 1967. The Veteran served in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a October 2009 decision of the Cleveland, Ohio, Regional Office (RO). 

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant 
how to substantiate an application for benefits, obtained all relevant and available evidence and conducted any appropriate medical inquiry. In April 2016, the Board remanded the appeal to the RO for additional development, including a medical examination. The appeal is ready for appellate review. 

The record shows that the Veteran has been treated for rosacea. The Veteran has also reported treatment for chloracne in the late 1960's and 1970s. Therefore, the Board has broadened the claim on appeal to entitlement for a skin disability. Clemons v. Shinseki, 23 Vet. App. 1 (2009). 


FINDINGS OF FACT

1. A skin disability did not originate during service or for many years thereafter; it is not otherwise related to service, to include as due to exposure to herbicide agents or exposure to the sun.

2. Melanoma did not originate during service or for many years thereafter; it is not otherwise related to service, to include as due to exposure to herbicide agents or exposure to the sun.





CONCLUSIONS OF LAW

1. The criteria for an award of service connection for a skin disability have not been met. 38 U.S.C.A. §§ 1110 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2016).

2. The criteria for an award of service connection for melanoma have not been met. 38 U.S.C.A. §§ 1110 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

While rosacea, chloracne and malignant melanoma are not disabilities recognized as presumed related to herbicide exposure, this does not preclude the Veteran from establishing that these disabilities are related to herbicides. See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994). Notwithstanding the presumptive provisions, service connection for a skin disability and malignant melanoma based on exposure to herbicides may also be established by showing that a disorder is, in fact, causally linked to such exposure. 

The Veteran has been diagnosed with mild rosacea. Service treatment records from February 1967 to November 1967 are silent as to any skin conditions or treatment for sunburn. In a November 1967 report of medical history, the Veteran indicated that he had no skin diseases. No sunburn or skin diseases were noted at his physical examination for service separation.

Following service separation, the record is silent for treatment of skin disabilities until January 2008. A January 2008 private treatment record noted the Veteran had a history of excessive sunburns with a lot of outdoor exposure as a younger man. It is noted that he enjoyed the beach and served in Vietnam. 

In June 2016, the Veteran was afforded a VA examination. The examiner only identified a diagnosis for melanoma. The examiner noted there is no objective evidence to confirm a diagnosis of chloracne. The examiner opined the lack of in-service events, subjective complaints, diagnosis, and/or treatment for any skin conditions, to include sunburn, as indicating the Veteran does not have a current diagnosis of a disorder related to his service. This examination report is adequate because it sufficiently informs the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion. Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).

The Board has considered the Veteran's contentions that his in-service exposure to Agent Orange, or in the alternative sunburn, has caused a current skin disorder. However, no competent medical provider has opined that any of the Veteran's current skin conditions are related to his service. 

The Board has considered the Veteran's assertions that his skin disability is caused by his in-service Agent Orange and sun exposure. The Veteran is not competent, however, to offer an opinion as to the etiology of this type of skin disability due to the medical complexity of the matter involved. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A preponderance of the evidence is against a finding that the Veteran's skin disability originated during service. The Veteran was first seen for his skin disability in January 2008, many years after service separation, and no competent medical provider has opined that the Veteran's skin disability began in or as a result of service.

Therefore, service connection is not warranted and the claim is denied.

Service treatment records from February 1967 to November 1967 are silent as to any skin conditions or treatment for sunburn. In a November 1967 report of medical history, the Veteran indicated that he had no skin diseases. No sunburn or skin diseases were noted at his physical examination for service separation. 

The Veteran was diagnosed with melanoma on his left arm in December 2007, approximately 40 years after service separation. In a June 2016 VA examination the examiner noted the left arm is typically exposed while driving, leading to increased sun exposure. The examiner stated that it would require pure speculation to conclude that the Veteran's melanoma was caused or permanently aggravated beyond normal regression by the Veteran's service, to include herbicides, sun exposure, and sunburns. 

The Board has considered the Veteran's assertions that his melanoma is caused by his in-service Agent Orange and sun exposure. As noted above, the Veteran is not competent to diagnose the cause of a disorder.
 
A preponderance of the evidence is against a finding that the Veteran's melanoma originated during service or permanently aggravated by his service. The Veteran was first diagnosed with melanoma in 2007, many years after service separation, and no competent medical provider has opined that the Veteran's melanoma began in service or was the result of his in-service Agent Orange or sun exposure. 

Therefore, service connection is not warranted and the claim is denied.





ORDER

Service connection for skin disability, to include as due to herbicide exposure is denied.

Service connection for melanoma, to include as due to herbicide exposure is denied.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


